Citation Nr: 1015227	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 23, 2004, 
for the award of a 30 percent disability rating for residuals 
of a fractured nose with septoplasty and sinusitis.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to the left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps Reserve from January 1975 to June 1975 and with 
the United States Air Force Reserve from September 1991 to 
December 1991, with additional periods of active duty for 
training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The September 2004 rating decision denied the Veteran's 
service connection claims and increased the rating of the 
Veteran's service-connected residuals of a fractured nose 
with septoplasty and sinusitis from 0 percent to 10 percent, 
effective June 23, 2004.  The Veteran filed a notice of 
disagreement with, in relevant part, the denials of service 
connection, the assignment of the 10 percent disability 
rating, and the effective date of the 10 percent disability 
rating.

A June 2005 rating decision increased the disability rating 
for the residuals of a fractured nose with septoplasty and 
sinusitis from 10 percent to 30 percent effective June 23, 
2004.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remained 
before VA.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
Following the issuance of the June 2005 statement of the 
case, the Veteran perfected an appeal of the effective date 
of the 30 percent disability rating, but not of the 
disability rating itself.  Therefore, the assignment of an 
effective date is the only issue before the Board involving 
the residuals of the Veteran's fractured nose with 
septoplasty and sinusitis.

The Board notes that the Veteran expressly stated that he was 
not appealing denial of a left knee disability on his July 
2005 substantive appeal.  This issue is still listed on all 
of the subsequent statements of the case and the Veteran has 
since submitted arguments and evidence in support of this 
claim.  Therefore, while a substantive appeal has not been 
filed as to the left knee claim, the Board finds that it has 
jurisdiction to decide the claim.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009) (holding that VA waived any objections as 
to the content of the appeal by treating the issue as on 
appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (failure to file a timely substantive appeal does not 
automatically foreclose an appeal, render a claim final, or 
deprive the Board of jurisdiction over an appeal initiated by 
the timely filing of a notice of disagreement).

Furthermore, the Board notes that the Veteran's June 2004 
claim of entitlement to service connection for a right knee 
disability was erroneously adjudicated as a claim of 
entitlement to service connection for a left knee disability.  
The Veteran brought this issue to the attention of the RO in 
his December 2004 notice of disagreement.  The RO issued a 
rating decision denying service connection for a right knee 
disability in June 2005.  The RO construed the Veteran's 
listing of the right knee claim on the July 2005 substantive 
appeal form to be a notice of disagreement with the June 2005 
rating decision, as no notice of disagreement pertaining to 
the right knee was of record for this claim at this time.  
(While the May 2005 statement of the case did allude to a 
secondary service connection claim for a right knee 
disability, there was no rating decision or notice of 
disagreement for a right knee claim of record at that time.)  
The RO issued a statement of the case for the right knee 
claim in November 2005, and the Veteran did not perfect an 
appeal.  Because no appeal has been perfected for this issue, 
the Board does not have jurisdiction to consider a right knee 
claim.  

In his July 2005 substantive appeal, the Veteran requested a 
hearing at a local VA office before a Member of the Board.  
He reiterated this request in a November 2009 statement.  A 
December 2009 report of contact reflects that the Veteran 
wanted his file to be sent to the Board for a decision 
without a hearing.  The Board therefore considers this 
hearing request to have been withdrawn.  

The issues of entitlement to service connection for a left 
ankle disability and a left knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to an 
increased evaluation for the residuals of his fractured nose 
with septoplasty and sinusitis on June 23, 2004.

2.  Prior to receipt of the claim on June 23, 2004, there 
were no pending requests for an increased rating for the 
residuals of a fractured nose with septoplasty and sinusitis 
and it is not factually ascertainable that an increase 
occurred during the year preceding the June 23, 2004 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 23, 2004, 
for the award of a 30 percent disability rating for residuals 
of a fractured nose with septoplasty and sinusitis are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

With respect to the claim for an earlier effective date for 
the grant of a 30 percent disability rating, the record 
reflects that this is a 'downstream' issue in that it arose 
from the grant of an increased rating.  In such instances, 
the original claim (here, the claim for an increased rating) 
has been more than substantiated, as it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once the claim filed 
by the Veteran has been substantiated, the filing of a notice 
of disagreement with the rating of the disability does not 
trigger the requirement for additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that a November 2007 letter 
provided notice to the Veteran regarding the effective date 
element of his claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  After the grant of the 
increased rating, the Veteran was issued a statement of the 
case on the issue the assigned effective date, as required 
following the submission of a notice of disagreement.  In 
addition, the Veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
he should be awarded an earlier effective date, and the Board 
is not aware of any outstanding evidence.  Therefore, the 
Board finds that the VA has complied with the notice and 
assistance requirements of the VCAA and its implementing 
regulations.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes a specific examination in connection with 
the earlier effective date claim here is not necessary 
because the examination could not show evidence of the 
Veteran's past disability. 

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a Veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  See also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992): "the 
Board was required under statute and regulation to evaluate 
the evidence of record dating back to January 23, 1986 -- the 
date one year before the claim's filing -- to determine 
whether the Veteran's unemployability due to service- 
connected disabilities was ascertainable within the year 
before he submitted his formal claim."  See also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994) [citing Quarles] and Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997).  See also VAOPGCPREC 
12-98.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

Earlier Effective Date

The Veteran's original claim of entitlement to service 
connection for residuals of a fractured nose with septoplasty 
was granted in a November 2001 rating decision, and a 0 
percent rating was assigned effective June 6, 2001.  The 
Veteran did not appeal this decision and it became final.  

VA received the Veteran's claim of entitlement to an 
increased rating for residuals of a fractured nose with 
septoplasty and sinusitis on June 23, 2004.  The September 
2004 rating decision increased the disability rating to 10 
percent effective June 23, 2004.  

In December 2004, the Veteran filed a notice of disagreement 
with both the disability rating and the effective date, 
stating that "In addition to my request to upgrade my rating 
to 30% for my sinus/nose related problems, I am also 
requesting that the start date for benefits for this issue be 
retroactive back to the original date I filed for this 
disability rating.  It was at that time awarded a 0%."  He 
noted that his "problems were the same then as now but the 
doctor who I was sent to see by the VA did not perform a 
thorough examination at that time nor did he ask any detailed 
questions about the effects I suffer from as a result of that 
service connected injury." 

The June 2005 rating decision increased the disability rating 
from 10 percent to 30 percent but did not assign an earlier 
effective date.

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997).

In the case at hand, VA received the Veteran's increased 
rating claim on June 23, 2004.  Therefore, the earliest 
possible date for the Veteran's increased rating claim is 
June 23, 2003.  In order to receive an effective date, 
between June 23, 2003, and June 23, 2004, there must be 
medical evidence of a factually ascertainable increase in the 
Veteran's disability during that period.

The residuals of the Veteran's nasal fracture with 
septoplasty and sinusitis are evaluated as chronic maxillary 
sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2009), which rates disabilities under the General Rating 
Formula for Sinusitis.  This formula assigns a noncompensable 
rating for sinusitis detected by X-ray only.  A 10 percent 
rating is assigned for one to two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  According to the accompanying note for 
this formula, an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  

The Board has reviewed the evidence of record and observes 
that the Veteran's VA medical records do not reflect that the 
Veteran was treated for residuals of a nose fracture with 
septoplasty and sinusitis during the period from June 23, 
2003, through June 23, 2004.  It is therefore not factually 
ascertainable, based on the medical evidence of record, that 
the Veteran's disability satisfied the 30 percent rating 
criteria during the year prior to the current effective date 
of June 23, 2004.

The Board has also considered whether an earlier effective 
date may be assigned based upon the Veteran's lay statements.  
The Board recognizes that a lay person, such as the Veteran, 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 'may 
provide sufficient support for a claim of service 
connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The Board believes that the Veteran, though a lay person, is 
competent to report symptoms such as incapacitating episodes, 
antibiotic treatment, headaches, pain, and purulent discharge 
or crusting.  However, there are no lay statements of record 
from the one-year period prior to the June 23, 2004 effective 
date.  Therefore, the Board concludes that it is not 
factually ascertainable, either through medical or lay 
evidence, that the Veteran's service-connected disability met 
the criteria for an increased rating in the one-year period 
prior to June 23, 2004.

The Board acknowledges the Veteran's contention that the 
effective date for his 30 percent rating should be June 6, 
2001, the effective date that was assigned for his 
noncompensable disability rating, because his disability has 
satisfied the 30 percent rating criteria since that date.  He 
contends that a noncompensable rating was initially assigned 
as a consequence of inadequate evidentiary development.  As 
noted above, however, VA is generally not permitted to assign 
an effective date prior to the date of the Veteran's 
increased rating claim, and no portion of 38 C.F.R. § 3.400 
permits the assignment of an effective date of June 6, 2001, 
in this case. 

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) handed down Rudd v. Nicholson, 20 
Vet. App. 296 (2006).  In that three-judge precedential 
decision, the Court held that where a rating decision which 
established an effective date for an increased rating becomes 
final, an earlier effective date can only be established by a 
request for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no 'freestanding' earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.  

It is noteworthy, that the Veteran's arguments do not amount 
to an allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 
(1993), the Court stated that CUE is a very specific and rare 
kind of error and if the claimant-appellant wishes to 
reasonably raise CUE there must be "some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Thus, as a threshold matter, the Veteran must plead CUE with 
sufficient particularity.  Id.  The Court in Fugo, also held 
that allegations that previous adjudications had improperly 
weighed an evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.

Here, it is clear the Veteran never with any specificity 
alleged CUE with any past rating decision.  Rather, the 
Veteran merely disputes the current effective date for his 30 
percent rating based on the actual adjudication of the 
severity of his disability through the years.  The Veteran, 
however, is not alleging the correct facts were not before 
the adjudicator or that some other specific "error" was 
made.  Rather, the Veteran is merely disagreeing with the 
RO's analysis of the facts.  The Veteran's arguments simply 
do not amount to alleging CUE.  

The Veteran had the opportunity to challenge the 
noncompensable rating that was initially signed in the 
November 2001 rating decision.  He was notified of this 
decision and of his appellate rights in a November 2001 
letter, and he did not appeal.  Regrettably, it is long past 
the time limit to initiate a proper appeal with any of the 
past decisions.   

There simply is no legal basis to award an effective date 
prior to June 23, 2004 for the grant of an increased rating 
to 30 percent for his fractured nose residuals.  It is not 
factually ascertainable that the Veteran satisfied the 30 
percent rating requirements for the residuals of his 
fractured nose with septoplasty and sinusitis in the one-year 
period prior to VA's June 23, 2004, receipt of his increased 
rating claim; and the Veteran has not alleged CUE with any 
prior rating decision.  Thus, the claim must be denied.  The 
Board is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for 
the award of compensation.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).


ORDER

Entitlement to an effective date prior to June 23, 2004, for 
the award of a 30 percent disability rating for residuals of 
a fractured nose with septoplasty and sinusitis is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for a left ankle disability and for a left knee 
disability as secondary to the left ankle disability.  The 
Veteran essentially contends that he has a current left ankle 
disability after injuring his ankle in two in-service 
accidents.  He believes his left knee disability may have 
been caused or aggravated in service or by the left ankle 
disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

Service treatment records confirm the Veteran suffered at 
least one in-service left ankle injury in July 1977.  Records 
from July 1977 reflect that the Veteran had possibly 
fractured his left heel and ankle after falling with balance 
climbing.  (The Board notes that this injury appears to have 
occurred either on active duty for training or inactive duty 
training.)  A July 1978 service treatment record also notes 
that the Veteran had limited range of motion in the ankle and 
that his ankle was painful upon standing.  He was on 
crutches.  A record from later that month notes that his 
swelling had gone down but that he was still not able to go 
back to his civilian job.  

After service, in support of his claim, the Veteran submitted 
private medical statements dated April 2005 and December 2006 
from Dr. Campbell indicating that the Veteran was being 
treated for degenerative changes in the left ankle and foot 
due to an old injury while serving in the Armed Forces.  No 
rationale was provided and it is unclear whether the private 
physician reviewed any records prior to rendering the 
statements.  Although not dispositive, the Board concludes 
the medical evidence warrants a VA examination with respect 
to the left ankle claim.

The Board also notes that aside from the statements, no 
actual treatment records from Dr. Campbell are of record.  
The RO should make efforts to obtain any and all relevant 
private treatment records reasonably identified in the record 
and by the Veteran.

With regard to the left knee claim, the Veteran's service 
treatment records note an instance of unspecified knee pain 
in April 1975.  After service, however, there is insufficient 
evidence of a current left knee disability.  Nonetheless, as 
the Veteran's claim of entitlement to service connection for 
a left knee disability, to include as secondary to the left 
ankle disability, is inextricably intertwined with the 
service connection claim being remanded herein, the Board 
must defer consideration on this issue until such time as the 
evidentiary development requested herein is completed.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

On remand, the issue of entitlement to secondary service 
connection for a left knee disability should be addressed 
during the left ankle examination.  Any additional 
development that is deemed appropriate should also be 
accomplished.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from June 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VAMC in Muskogee, Oklahoma from 
June 2004 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available

2.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any and 
all private doctors for treatment for a 
respiratory disability, to include Dr. 
Campbell.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

3.  After the above medical records are 
obtained, to the extent available, arrange 
for the Veteran to undergo a VA 
examination to determine whether the 
Veteran's current left ankle disability 
was incurred in or aggravated by his 
military service.  The secondary purpose 
of this examination is to determine 
whether the Veteran has a current left 
knee disability that was caused or 
aggravated by the left ankle disability or 
any incident of his military service.  The 
claims folders must be thoroughly reviewed 
by the examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Any tests and studies deemed necessary by 
the examiner should be conducted.  All 
findings should be reported in detail.  

The VA examiner should diagnose any 
current left ankle disability and should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current left 
ankle disability was incurred or 
aggravated as a result of the Veteran's 
military service, to include the July 1977 
in-service injury or the reported July 
1978 medical findings.  The VA examiner 
should also diagnose any current left knee 
disability and should express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current left knee disability was 
incurred secondary to or aggravated by the 
left ankle disability or directly related 
to in-service complaints of knee pain or 
any other incident of his military 
service.  Any opinion expressed must be 
accompanied by a complete rationale.  

4.  After the development requested above 
has been completed, readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.



______________________________________________
SHEREEN M. MARCUS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


